CAD View Only - Detail View of Call Number: 1397

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CFS: 1397
Police Call Type: TS Fire Call Type: EMS Call Type:
Priority: High Caller Phone: (907) RReRSee) Extension:
Nature of Call: oe Primary Unit: 1644
Location: MI 58.5 STERLING HWY - Venue:
Common Name:
Cross Streets:
Beat: District: Quadrant: Station:
Police ORE Fire FDID: EMS FDID:
Call Date/Time: 03/24/2019 14:38:28 Dispatch Date/Time: 03/24/2019 14:38:28 — Arrive Date/Time: 03/24/2019 15:37:08
Report Required: No Cieared Time: 03/24/2019 18:34:13 Fire Controlled Time:
Dispositions: Arrest (0)
Narratives: 46 rows
Date/Time Narrative User ;
(AS wa iA wi ve
03/25/2019 01:13:02 VEH IMPOUND LOCATE ENTERED pEATHOMP.
03/24/2019 18:24:12 Narrative added from associated Cail # 1435 - REF CFS 1397, ARMS # AK-19-19209 patresie
03/24/2019 18:06:46 Arrests entered on Rey Soto-Lopez pldander
03/24/2019 17:57:09 Narrative added from associated Call #: 1435 - c with asap pjbanta
03/24/2019 17:56:55 Narrative added from associated Cali #1435 - bag was as large as my fist full of drugs pjbanta
03/24/2019 17:56:46 Narrative added from associated Call #: 1435 - corner of the bag sticking out pjbanta
03/24/2019 17:56:41 Narrative added from associated Call # 1435 - looked at the back seat pjbanta
03/24/2019 17:56:38 Narrative added from associated Call #. 1435 - there was beeping going on pjbanta
03/24/2019 17:56:19 Narrative added from associated Call #: 1435 - biue vehicle i just picked up pjbanta
03/24/2019 16:45:18 ATN 116 516 709 MICS 4, PROBATION VIOLATION -1E41 patresie
03/24/2019 16:43:48 ASAP TOWING ON SCENE -1E40 patresle
03/24/2019 16:16:08 BASIC AND CRIM HX FAXED TO SEWARD PD patresle
03/24/2019 16:03:29 No return.on the {i pidander
03/24/2019 15:56:49 lll ranflogged pidander
03/24/2019 15:37:32 1E41 CALLS OUT 10-6 SKILAK RD FOR A MIN (DID NOT CALL OUT 19 TO JAIL) patresie
03/24/2019 15:18:54 asap 1 hour pibanta
03/24/2019 15:18:46 SVR Notes: blue honda pilot pjbanta
03/24/2019 15:18:19 SEARCH ALREADY COMPLETED, VEH GOING BACK TO TOW COMPANY IMPOUND -1E41 patresie
03/24/2019 15:16:48 SVR Notes: blue honda pilot pjbanta
03/24/2019 15:15:25 ces SIMS-PEREZ patresle
03/24/2019 15:14:56 JNF328 STOPPED AT Mi 53 STERLING BY 1E40 patresie
03/24/2019 15:14:04 10-80 patresle
03/24/2019 15:01:32 <<<<<ARMS 19209>>>>> to 1e41 pidander
03/24/2019 14:57:09 PAROLE FOR THE MURDER CASE patresie
03/24/2019 14:55:56 + pkcope
03/24/2019 14:55:33 JNF328 the black mercedes keeps driving by still - 1e41 pldander
03/24/2019 14:52:17 Correction, Found some Heroin**** and a scale - 1641 pldander
03/24/2019 14:51:45 Found some Marijuana - 1e44 pidander
03/24/2019 14:49:51 ANY ALC ON BOARD WILL BE ARRESTABLE, THAT IN CONJUNCTION WITH NO TRAVEL PERMIT WILL BE patresle
ENOUGH FOR PROBATIONS TO GO FORWARD WITH ARREST
03/24/2019 14:49:14 ISSUE THE TICKET AND HAVE HIM AND HIS CITATION APPEAR TO ANCHORAGE PROBATIONS TUESDAY patresie
AT 1000 IF NOTHING FOUND ON SEARCH
03/24/2019 14:48:53 Per te40 pldander
03/24/2019 14:48:50 I'm 19 from 26 Seward Hwy pldander
03/24/2019 14:48:44 He was travelling NB, he said he came down to Saldotna earlier - 1¢44 pidander
03/24/2019 14:48:23 SUBMIT TO PBT PER PO patresle
03/24/2019 14:47:44 NO TRAVEL PERMIT FILED PER PO patresie
03/24/2019 14:47:32 disregard sims pjbanta
03/24/2019 14:47:27 He's the only one in the vehicle, There's a black mercedes that keeps driving back and forth - 1641 pidander
03/24/2019 14:47:05 sims 97/v pibanta
03/24/2019 14:46:53 __| sims out of anchorage pjbanta
03/24/2019 14:46:23 PO CHECKING FOR TRAVEL PERMIT patresle
03/24/2019 14:46:09 SEARCH FOR ALCOHOL PART OF CONDITIONS patresle
03/24/2019 14:45:47 Should have an Anchorage address - 1e41 pidander
03/24/2019 14:45:37 ATL Roiando Simms a BMA - 1e41 pidander
03/24/2019 14:43:21 Call his PO, let him know | stopped him at mile 58.5 Sterling Hwy, He was in Soldotna, stopped him for going 81 ina | pldander
55 - 1e41
03/24/2019 14:41:41 One detained - 1e41 pldander
03/24/2019 14:41:22 6958974 Lopez pidander

 

 

 

 

Vehicles: 2 rows

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle Role | Type Make Model Plate State
Me “ MAD LAN 4)
involved JNH473
Vehicle
Involved JNF328
Vehicle
Persons: 3 rows
Role Name Address Primary Caller
VLAN) wi {Als v ve
Compiainant beck, ira Yes
Driver Sims-Perez,
Rolando
Defendant Soto Lopez,
Rey Joei

 

 

 

 

Incidents: 4 rows
ee ee

https://cadweb

view.kpb.us/CFSDetail.aspx?efsID=1349733

Page | of 2

GOVERNMENT
EXHIBIT

4

 

3/2/2021
CAD View Only - Detail View of Call Number: 1397

 

 

 

 

 

Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

https://cadwebview.kpb.us/CFSDetail.aspx?cfsID=1349733

, ORI Incident Incident Type ; Case Number
vi Number ve ve
“I al vi wd we
AKASTO400 =| 2019- MICS 4
90006358
AKAST0400 2019- Traffic Stop
00006345
AKAST0400 =| 2019- Probation
00006357 Violation
AKASTO0400 2019- Follow Up
00006367
Units: 4 rows
Dispatch En Route Incident Transport At Hospital De
ORI Unit Number | Status Time Time Arrived Time {| Cleared Time | Number Staged Time | Time Time He
Ve Al) ve v) v i Ve ve : ve vi
AKAST0400 1E40 Off Shift 03/24/2019 03/24/2019 03/24/2019 03/24/2019 2019-
14:48:16 16:23:37 48:30:17 16:50:35 00006358
AKAST0400 1E41 Off Shift 03/24/2019 03/24/2019 03/24/2019 03/24/2019 2019-
14:38:28 14:38:28 15:37:08 17:17:02 00006345
AKAST0400 1E44 Off Shift 03/24/2019 03/24/2019 03/24/2019 03/24/2019 2019-
14:38:28 44:38:28 15:37:08 17:17:02 00006357
AKASTO400 1E41 Off Shift 03/24/2019 03/24/2019 03/24/2019 03/24/2019 2019-
14:38:28 14:38:28 15:37:08 17:47:02 00006367
3/2/2021

 
CAD View Only - Detail View of Call Number: 1435

CFS: 1435

Police Call Type: Follow Up Fire Call Type:

Priority: Medium Calter Phone: (907) ES
Nature of Call:

Location: 36258 SUTHARD BLVD -
Common Name:
Cross Streets: DELTA AVE / KILOWATT AVE

EMS Cali Type:
Extension:
Primary Unit: 1E41
Venue: RIDGEWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beat: AST District: Quadrant: CES1N Station:
Police ORI: AKAST0400 Fire FDID: 26320 EMS FDID: 26510
Call Date/Time: 03/24/2019 17:55:16 Dispatch Date/Time: 03/24/2019 18:05:07 Arrive Date/Time:
Report Required: No Cleared Time: Fire Controlied Time:
Dispositions:
Narratives: 0 rows
Date/Time Narrative User
(AD vil (AIS i Vv,
No data.
Vehicles: 0 rows
Vehicle Role | Type Make Modei Plate State
vi vi wil (AID wi AID a ve
No data.
Persons: 1 rows
Role Name Address _| Primary Calfer
MOL (AID wil (Al) we ve
Complainant | beck, ira Yes
Incidents: 0 rows
Incident
ORI Number Incident Type | Case Number
MH LAL vi vi vi
No data.
Units: 4 rows
Dispatch En Route incident Transport At Hospital Dx
ORI Unit Number | Status Time Time Arrived Time | Cleared Time | Number Staged Time | Time Time He
MAI wi} vi vi ve WA vi i Ve vi
AKAST0400 1E41 Off Shift 03/24/2019 03/24/2019
18:05:07 18:05:09
. . . 4194
https://cadwebview.kpb.us/CF S Detail .aspx?cfsID=1349771 3/2/2021

 
